                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

DAVID BAYLOR,

               Petitioner,                                    Civ. No. 17-1435 (KM)

       V.


ATTORNEY GENERAL OF THE                                       OPINION
STATE OF NEW JERSEY, et at,

               Respondents.


KEVIN MCNULTY, U.S.D.J.

       Petitioner David Baylor, a prisoner presently incarcerated at New Jersey State Prison in

Trenton, New Jersey, brought a petition pursuant to 28 U.S.C.    § 2254 for Writ of Habeas Corpus
before this Court. (DE 1.) At the time of filing, Mr. Baylor paid the required five-dollar filing

fee. On February 5, 2020, the Court issued an Opinion and Order denying the      § 2254   petition.

(DE 12, 13.) Petitioner thereafter filed an appeal of the denial with the United States Court of

Appeals for the Third Circuit. (DE 14.) Petitioner separately filed a motion for leave to proceed

infonnapauperis (“TFP”) on appeal. (DE 15.)

        Pursuant to Federal Rule of Appellate Procedure 24(a)(1). a court may grant a petitioner

IFP status on appeal where the petitioner shows, in the detail required by Form 4 of the

Appendix of Forms, that he is unable to pay or to give security for the fees and costs on appeal.

A petitioner must also state the issues that he intends to present on appeal. See Fed. R. App. P.

24(a)(1). Under Local Appellate Rule 24.1(c). a prisoner seeking IFP status on appeal of the

denial of a habeas petition,’ must file “an affidavit of poverty in the form prescribed by the



  Paragraph (c) of Local Appellate Rule 24.1 applies to “cases filed in which 28 U.S.C. §
1915(b) does not apply.” L. App. R. 24.1(c). The Third Circuit has held that § 1915(b) does not
Federal Rules of Appellate Procedure accompanied by a certified statement of the prison account

statement(s) (or institutional equivalent) for the 6 month period preceding the filing of the notice

of appeal.” L. App. R. 24.1(c).

        Here, Mr. Baylor’s application for IFP status does not include a certified six-month

prison account statement. (DE 15.) Accordingly, Mr. Baylor’s motion will be denied without

prejudice until such time as he has cured this deficiency.

                                          CONCLUSION

        For the reasons set forth above, Mr. Baylor’s motion for leave to proceed införma

pauperis   on appeal is denied without prejudice. Mr. Baylor may file another application for leave

to proceed   mformapaupens     on appeal within 30 days of this Opinion and accompanying Order.

If Mr. Baylor wishes to refile his application, he must do so by filing a new application

accompanied by an affidavit of poverty, a certified six-month prison account statement, and a

statement of the issues he intends to raise on appeal. An appropriate Order follows.




DATED: March 12, 2020

                                                       United States District Judge




apply to habeas petitions or to appeals of denials of habeas petitions. See Santaiza   i’.   United
States. 98 F.3d 752, 756 (3d Cir. 1996).
                                                  2
